         Case 1:16-cv-02362-RA-KNF Document 406 Filed 08/04/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/4/2020


 WILFREDO TORRES,

                             Plaintiff,

                        v.

 BELLEVUE SOUTH ASSOCIATES L.P.;
 CITY OF NEW YORK; BELLEVUE
                                                              No. 16-CV-2362 (RA)
 HOSPITAL; OFFICER COLBY WRIGHT;
 OFFICER NICHOLAS MACHIO; OFFICER
                                                                      ORDER
 MICHAEL TRAVERSO; OFFICER
 KRZYSZTOF FRYC; OFFICER KEVIN
 WAHLIGH; NYU HOSPITALS CENTER;
 DOCTOR AARON BUCKLAND; DENNIS
 MCGOWAN; LIEUTENANT JAMES
 SCORDUS; FIREFIGHTER DANIEL
 BARVELS; FIREFIGHTER JOHN PEPE;

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         In a letter dated May 7, 2020 and docketed on August 3, 2020, Plaintiff, proceeding pro

se, seeks “access to the Court docket information.” Dkt. 100. The Clerk of Court is respectfully

directed to mail Plaintiff a copy of the docket sheet. The docket reflects that the Clerk of Court

mailed Plaintiff copies of this Court’s June 18, 2020 Opinions and Orders, Dkts. 388-392, as

well as Magistrate Judge Fox’s June 19, 2020 Order, Dkt. 393, July 8, 2020 Order, Dkt. 397, and

July 17, 2020 Order, Dkt. 399. To the extent that Plaintiff has not received any of these

Opinions or Orders, he shall write a letter so informing the Court.

SO ORDERED.

Dated:      August 4, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
